NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                ______________________

 HTC CORPORATION, HTC AMERICA, ZTE (USA)
                  INC.,
               Appellants

                           v.

  CELLULAR COMMUNICATIONS EQUIPMENT,
                     LLC,
                   Appellee
            ______________________

                      2016-1858
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2014-
01133.
                 ______________________

                 Decided: July 17, 2017
                ______________________

    BRIAN CHRISTOPHER NASH, Pillsbury Winthrop Shaw
Pittman LLP, Austin, TX, argued for appellants. Also
represented by STEVEN ARTHUR MOORE, MATTHEW
ROBERT STEPHENS, San Diego, CA.

   JOHN P. MURPHY, Nelson Bumgardner PC, Fort
Worth, TX, argued for appellee. Also represented by
BARRY JAMES BUMGARDNER.
              ______________________
2             HTC CORPORATION     v. CELLULAR COMMUNICATIONS




        Before DYK, REYNA, and TARANTO, Circuit Judges.
    Opinion for the court filed by Circuit Judge TARANTO.
    Opinion dissenting in part filed by Circuit Judge DYK.
TARANTO, Circuit Judge.
    Cellular Communications Equipment, LLC (CCE)
owns U.S. Patent No. 7,218,923, which describes and
claims systems and methods for preventing third-party
applications on smartphones from sending fraudulent and
other problematic messages. Several groups of compa-
nies, including HTC Corp., HTC America, and ZTE (USA),
Inc. (jointly, HTC), petitioned for an inter partes review
(IPR) of certain claims of the ’923 patent under 35 U.S.C.
§§ 311–312. The Patent Trial and Appeal Board of the
Patent and Trademark Office, acting as the delegate of
the Office’s Director, 37 C.F.R. §§ 42.4(a), 42.108, insti-
tuted a review of claims 1, 2, 4, 5, 8, 24, 25, and 31. The
Board subsequently rejected HTC’s challenges. HTC
Corp. v. Cellular Commc’ns Equip., LLC, No. IPR2014-
01133, 2016 WL 67220, at *7 (P.T.A.B. Jan. 4, 2016)
(Final Written Decision). HTC appeals. We affirm. 1
                              I
    According to the ’923 patent, the existence of open de-
velopment platforms for mobile communication terminals
(such as smartphones) creates a risk that users of those
communication terminals will download applications that
may “behave contrary to the agreements made with the


    1   HTC was joined in the IPR by co-petitioners NEC
Corporation of America; NEC CAISO Mobile Communica-
tions, Ltd.; LG Electronics, Inc.; LG Electronics U.S.A.,
Inc.; Pantech Co., Ltd.; and Pantech Wireless, Inc. By the
time HTC filed its opening brief in this court, only HTC
remained as a challenger.
HTC CORPORATION    v. CELLULAR COMMUNICATIONS              3



operator of the network, for example.” ’923 patent, col. 1,
lines 38–47. The patent offers a solution. Messages that
certain applications attempt to send over the network are
diverted to a “controlling entity” that “resides in a tamper
resistant area of the terminal.” Id., col. 1, line 59, though
col. 2, line 10. The controlling entity then checks the
message to determine “whether any changes are needed
in the message or in the behavior of the application,” and
will either allow the message through, modify it, or stop
it. Id. Claims 1 and 24 are the only independent claims
and are representative:
    1. A method for controlling application programs
    in a communication terminal, the method com-
    prising:
    sending messages from an application program
    towards a communication network, the applica-
    tion program residing in a communication termi-
    nal;
    diverting a message of the messages to a control-
    ling entity residing in the communication termi-
    nal; and
    based on the message, controlling in the control-
    ling entity whether the application program be-
    haves in a predetermined manner in the
    communication terminal, the controlling being
    performed before the message is transmitted from
    the communication terminal to the communica-
    tion network.
Id., col. 9, lines 10–22.
    24. A terminal for a communication system, the
    terminal comprising:
    an application program configured to send mes-
    sages towards a communication network; and
4             HTC CORPORATION    v. CELLULAR COMMUNICATIONS



    a diverting unit configured to divert a message of
    the messages sent from the application program
    and destined for the communication network to a
    controlling entity residing in the terminal,
    wherein the controlling entity is configured to
    control, based on the message and before the mes-
    sage is transmitted to the communication net-
    work, whether the application program behaves in
    a predetermined manner in the communication
    terminal, and
    wherein the terminal is a terminal of a communi-
    cations system.
Id., col. 10, line 58, though col. 11, line 5.
     The Board instituted a review of the patentability of
claims 1, 2, 4, 5, 8, 24, 25, and 31 on two grounds:
(1) anticipation by U.K. Patent Pub. No. 2,376,766
(D’Aviera); and (2) obviousness over U.S. Patent Pub. No.
2002/0065869 (Calder) and U.S. Patent No. 7,836,494
(Richardson). Final Written Decision, 2016 WL 67220, at
*1.
    In its petition, HTC argued that D’Aviera disclosed
every element of the claims, relying on D’Aviera’s “isola-
tor engine” to disclose the “diverting” and “controlling”
limitations. For its obviousness challenge, HTC relied on
the “interception module” of Calder as disclosing those
limitations.
    After the Board instituted the review, CCE, in its Pa-
tent Owner Response, argued: “The plain language of
independent claims 1 and 24 clearly requires that the
claimed ‘divert[ing]’ limitation is an intervening step that
must be performed after a message has been sent from
the claimed application program and before the message
is received and controlled by the claimed controlling
entity.” J.A. 495 (alteration in original). CCE further
argued that “to meet the claimed ‘divert[ing]’ step, there
HTC CORPORATION   v. CELLULAR COMMUNICATIONS              5



must be something that ‘diverts’ a message of messages
after the message is sent from the application program
and before the message is received by the controlling
entity.” J.A. 501 (alteration in original). CCE contended
that that “something” had to be “between the application
program 210 and the isolation engine 225 (i.e., the alleged
controlling entity)” of D’Aviera, J.A. 500, and “between
the application program and the interception module 415
(i.e., the alleged controlling entity)” of Calder, J.A. 508.
    In its Reply, HTC treated the central issue presented
by CCE’s Response as whether, under the ’923 patent
claims, the same structure could perform both the divert-
ing and controlling functions. See J.A. 567–78. It pointed
to authority explaining that different functions can be
performed by the same structure, and it argued that the
language of the claims did not preclude such a result here.
HTC made no argument that claim 1, the independent
method claim, differed from claim 24, the independent
device claim, in whether it required different structures to
perform the diverting and controlling functions.
    In the Final Written Decision issued under 35 U.S.C.
§ 318(a), the Board concluded that the claims required
“the diverting and controlling steps in claim 1” to be
“performed by separate components” and that the “divert-
ing unit and controlling entity in claim 24” must be “sepa-
rate components.” Final Written Decision, 2016 WL
67220, at *4. 2 The Board observed that “[n]either party
argues that claim 1 should be treated differently than
claim 24 because claim 1 is a method claim.” Id. at *4 n.4.
Applying that requirement of the claims to the prior art
asserted by HTC, the Board determined that HTC had
neither shown that “D’Aviera discloses a separate compo-


   2   As the case comes to us, no separate issue is pre-
sented as to the dependent claims; only claims 1 and 24
need be discussed.
6            HTC CORPORATION   v. CELLULAR COMMUNICATIONS



nent for the diverting limitation in the challenged claims,”
id. at *4, nor “identif[ied] separate components in Calder
and Richardson for performing the diverting and control-
ling steps in claim 1, or for the diverting unit and control-
ling entity in claim 24,” id. at *6. The Board therefore
rejected HTC’s challenges to the patentability of the
claims at issue. Id. at *5–6.
   HTC appeals under 35 U.S.C. §§ 141(c) and 319. We
have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                             II
    With one small exception, addressed in section IV,
HTC’s entire argument to this court rests on its conten-
tion that the Board erred, as a matter of claim construc-
tion, in ruling that the “diverting” and “controlling” steps
must be performed by separate components. Appellants’
Br. 20–49. We reject that contention.
    As an initial matter, we agree with HTC that the
Board’s ruling in this regard is a ruling on claim construc-
tion. Although the Board stated that “no claim terms
require express construction,” Final Written Decision,
2016 WL 67220, at *3, the Board engaged in claim con-
struction when it proceeded to determine whether
D’Aviera (and Calder) disclose the “diverting” and “con-
trolling” limitations. It specifically concluded that the
’923 patent requires those steps to be performed by “sepa-
rate components,” which is a conclusion about the scope of
the ’923 patent, not the prior art, and which the Board
drew using the standard tools of claim construction. Id.
at *4–5 (citing claim construction cases, addressing the
language of the claims, and examining the claims in light
of the specification). Despite the heading under which the
Board’s analysis took place, the Board’s ruling about the
requirement of separate components was clearly a claim
construction: it “establish[ed] the scope and boundaries of
the subject matter that is patented.” Netword, LLC v.
Centraal Corp., 242 F.3d 1347, 1350 (Fed. Cir. 2001); see
HTC CORPORATION   v. CELLULAR COMMUNICATIONS              7



Regents of the Univ. of Minn. v. AGA Med. Corp., 717 F.3d
929, 939–40 (Fed. Cir. 2013).
    By regulation, the Board, in construing claims in an
IPR, must adopt the broadest reasonable interpretation in
light of the specification. 37 C.F.R. § 42.100(b); see Cuoz-
zo Speed Techs., LLC v. Lee, 136 S. Ct. 2131, 2142–46
(2016) (upholding regulation). The Board here relied
entirely on intrinsic evidence in concluding that the
patent claims require separate components for the divert-
ing and controlling functions. Accordingly, we review the
construction de novo. Microsoft Corp. v. Proxyconn, Inc.,
789 F.3d 1292, 1297 (Fed. Cir. 2015).
    We begin with device claim 24 because its language is
on its face more informative than the language of claim 1.
We agree with the Board that the broadest reasonable
construction is one that requires separate components for
diverting and for controlling. The strongest evidence for
this separation is the claim language itself, which plainly
recites two different structures: a “diverting unit” and a
“controlling entity.” ’923 patent, col. 10, lines 62–65. The
separate naming of two structures in the claim strongly
implies that the named entities are not one and the same
structure. See Becton, Dickinson & Co. v. Tyco Healthcare
Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010) (“Where a
claim lists elements separately, ‘the clear implication of
the claim language’ is that those elements are ‘distinct
component[s]’ of the patented invention.” (alteration in
original) (quoting Gaus v. Conair Corp., 363 F.3d 1284,
1288 (Fed. Cir. 2004))).
    The specification reinforces the inference that the
claimed “diverting unit” and “controlling entity” are
separate components. The specification nowhere gives an
example of a single structure performing both functions.
Instead, the specification consistently describes the “di-
verting” step as performed by either the “SIP protocol
stack” or a “middleware modification module.” See ’923
8             HTC CORPORATION    v. CELLULAR COMMUNICATIONS



patent, col. 4, lines 46–61; id., col. 6, lines 20–26; id., col.
6, lines 49–55 (“The functionality needed in the SIP
protocol stack may be introduced as changes made within
the protocol stack, as is assumed in the above examples.
Alternatively, the functionality may be introduced as a
separate middleware modification module that resides
between the applications(s) and the protocol stack and
which thus also provides an Application Program Inter-
face (API) for the applications.”). In contrast, the specifi-
cation describes the “controlling” step as being performed
by a “controlling entity,” identified as the “trusted agent,”
id., col. 2, lines 10–11, which “may be a dedicated soft-
ware agent or a Digital Rights Management (DRM) agent
whose normal functionality has been modified for the
method of the invention,” id., col. 3, lines 63–66. The
specification thus describes two possible structures for
performing the “diverting” step, both of them distinct
from the two possible structures for performing the “con-
trolling” step. The implication of distinctness is further
bolstered by the specification’s later statement that “[i]n
the above examples, it is assumed that the SIP stack (or
the middleware modification module) can be changed but
the trusted agent offers its services only to a valid SIP
stack (or middleware modification module).” Id., col. 7,
lines 9–12. That statement distinguishes the trusted
agent from the SIP stack and middleware module.
     Furthermore, the specification repeatedly describes
the “trusted entity” as residing in a “tamper resistant
area of the terminal.” Id., col. 2, lines 3–4; id., col. 3, lines
58–63. Every time the “trusted entity” is shown in a
figure, it is shown inside the “tamper resistant area” and
separate from the “SIP protocol stack,” which is doing the
diverting and resides in the “open platform area.” Id.,
figs.2, 6–8. The specification contemplates that the SIP
stack might sometimes be in the “tamper resistant area,”
but speaks of it as a separate entity being wholly moved,
not incorporated into the “controlling entity.” Id., col. 7,
HTC CORPORATION   v. CELLULAR COMMUNICATIONS               9



lines 5–9 (“If the use [of] unauthorized applications is also
to be eliminated, the SIP stack must be moved to the
tamper-proof area or the possibility to change the SIP
stack is to be eliminated otherwise.”). For all of these
reasons, the only reasonable construction of the claim
language, in light of the specification, is that claim 24
assumes separate structures for the “diverting unit” and
the “controlling entity.”
     HTC counters that, in some patents, “a single prior
art structure that performs two functions can satisfy two
functional Claim elements.” Appellants’ Br. 14; id. at 32–
33. 3 But, as HTC’s main authority makes explicit, “can
satisfy” does not mean “always satisfies”; rather, the
claims of any given patent must be evaluated in light of
the specification to determine whether their scope re-
quires more than one structure. In re Kelley, 305 F.2d
909, 916 (C.C.P.A. 1962). In this case, for the reasons
already given, claim 24 requires two structures for the
“diverting unit” and the “controlling entity.”
    Turning to claim 1, the independent method claim, we
conclude that HTC has forfeited any argument for a
conclusion different from the one we (and the Board) have
drawn for claim 24. In this court, HTC separately ad-
dressed the language of claims 1 and 24, see Appellants’
Br. 22–38, but it made no argument in its briefs that the
two claims could support different conclusions regarding
whether two structures are required for the diverting and
controlling functions. And at oral argument, HTC stated
that, while the claims use different language, there is no
“meaningful distinction” between claims 1 and 24 for this
purpose.     Oral Arg. 1:04–1:25, http://oralarguments.


    3   HTC makes this argument for both claim 1 and
claim 24, even though claim 24 is a device claim, presum-
ably because the structures in claim 24 are recited using
functional words.
10           HTC CORPORATION   v. CELLULAR COMMUNICATIONS



cafc.uscourts.gov/default.aspx?fl=2016-1858.mp3.       That
position, moreover, reflects how HTC presented its case to
the Board. Even though HTC recognized in its Reply that
the central issue was whether a single structure could
perform the two functions, and discussed claims 1 and 24
under separate headings, J.A. 567–78, HTC never argued
to the Board that it could prevail on claim 1 even if it lost
on claim 24, see J.A. 685–66 (HTC arguing to the Board
that claims 1 and 24 are “very similar”). The Board so
recognized. Final Written Decision, 2016 WL 67220, at *4
n.4. A fortiori, HTC never presented a developed expla-
nation for why the Board could distinguish between those
claims with respect to the separate-components require-
ment. Nor has HTC presented such an argument in this
court; indeed, it has asserted that the textual differences
are ultimately not meaningful.
     In the particular circumstances presented, we will not
consider giving claim 1, in the respect at issue, a different
scope from that of claim 24, which, we have concluded,
requires two separate components for the claimed “divert-
ing” and “controlling.” We rely on what HTC has and has
not argued in both this court and in the PTO. In this
court, HTC stated that there is no meaningful difference
between the claims, and presented no explanation for
differentiating the claims’ scope in the respect that is
centrally at issue in this IPR. See SmithKline Beecham
Corp. v. Apotex Corp., 439 F.3d 1312, 1319–20 (Fed. Cir.
2006) (treating an argument not meaningfully developed
on appeal as waived). In the PTO, HTC did not “fairly put
[the Board] on notice as to the substance of” any request
to distinguish claims 1 and 24 regarding this critical issue
of scope. See Nelson v. Adams USA, Inc., 529 U.S. 460,
469 (2000) (explaining that the critical issue regarding
preservation for appeal is fair notice in initial tribunal).
    In Interactive Gift Express, Inc. v. CompuServe, Inc.,
256 F.3d 1323 (Fed. Cir. 2001), this court discussed the
preservation of contentions regarding claim construction
HTC CORPORATION   v. CELLULAR COMMUNICATIONS              11



for appeal. It explained that presenting a “new claim
construction position” that “change[s] the scope of the
claim construction” on appeal is generally impermissible,
whereas “clarifying or defending the original scope of [a]
claim construction” or “supporting [the] existing claim
construction position with new citations to the specifica-
tion” is generally permissible. Id. at 1346–47. But the
issue of differentiating claim 1’s scope from claim 24’s
scope does not fit neatly into either category. And, as
noted, even in this court, HTC has not argued for such
differentiation.
     Judgment and discretion are involved in assessing
whether an argument has been both adequately preserved
and adequately developed and whether to overlook defi-
ciencies in either respect. See, e.g., Icon Health & Fitness,
Inc. v. Strava, Inc., 849 F.3d 1034, 1040 (Fed. Cir. 2017);
SmithKline, 439 F.3d at 1320; Harris Corp. v. Ericsson
Inc., 417 F.3d 1241, 1251 (Fed. Cir. 2005); see also 16AA
Charles Alan Wright et al., Federal Practice & Procedure
§ 3974.1 n.36 (4th ed. 2017). Here, we think, the interests
in fair notice to the initial tribunal and to the opposing
party (both before the Board and in this court) would be
ill-served were we now to distinguish claim 1 from claim
24 where HTC never directly argued for such different
scopes or explained why it justifiably should win on claim
1 even if it lost on claim 24, and where HTC stated in this
court there was no meaningful difference between the
claims. Those interests have particular weight in the
context before us. It is not plausible that HTC inadvert-
ently overlooked the potential for a half win, which it
might well have deliberately chosen to discourage by
taking an all-or-nothing approach. Moreover, the IPR
regime at issue places a special premium on efficient
Board resolution of patentability challenges. See 35
U.S.C. §§ 316(a)(11), 318(d); Cuozzo, 136 S. Ct. at 2144;
H.R. Rep. No. 112-98, pt. 1, at 39–40, 45 (2011), as re-
12           HTC CORPORATION   v. CELLULAR COMMUNICATIONS



printed in 2011 U.S.C.C.A.N. 67, 69, 75. In these circum-
stances, we will not decide whether claim 1 should be
accorded a different scope from that of claim 24 in the
respect at issue.
    Other cases involving different circumstances could
justify a different judgment. This is not a case in which
“‘the proper resolution is beyond any doubt, or where
injustice might otherwise result.’” Interactive Gift, 256
F.3d at 1344 (quoting Singleton v. Wulff, 428 U.S. 106,
121 (1976)); see also Icon Health, 849 F.3d at 1040. As to
the proper resolution, the seemingly relevant considera-
tions are mixed. On one hand, the claims differ in their
language: claim 1 makes no mention of a “diverting unit,”
and we see no reason that a “controlling entity” cannot
“divert” a message to itself as a matter of English lan-
guage alone, putting aside what the context of this partic-
ular patent may require. On the other hand, such context
cannot be put aside, and claim 1, through its claiming of a
“controlling entity,” is linked to claim 24, which claims
the same “controlling entity,” raising a question about
whether the common entity could be properly understood
as doing more (i.e., diverting) in claim 1 than it does in
claim 24. See In re Varma, 816 F.3d 1352, 1363 (Fed. Cir.
2016). Moreover, as we have explained, the specification
gives no example of a single-structure embodiment,
whether of a device or a method. At least for those rea-
sons, the dissent’s view—that this patent is reasonably
read to claim a method invention broader (in the respect
at issue) than the device version of the invention—is not
“beyond any doubt.” 4


     4  The Summary of the Invention describes “one em-
bodiment” as the “provision of a method,” without specifi-
cally calling for two structures, and “another
embodiment” as a “terminal,” which includes two (func-
tionally defined) structures. ’923 patent, col. 2, lines 11–
HTC CORPORATION   v. CELLULAR COMMUNICATIONS             13



    Nor does this case qualify for the narrow “injustice”
exception. HTC bypassed a clear opportunity to present
an argument for distinguishing the results as to claim 1
and claim 24, here and before the Board, in circumstances
of a type that often involve tactical choices to omit argu-
ments. See Icon Health, 849 F.3d at 1040 (explaining that
whether there was an “opportunity to raise the objection”
is a factor in overlooking waiver (internal quotation
marks omitted)). And we have no basis for thinking that,
by not deciding claim 1’s scope on the merits, we are
resolving “significant questions of general impact or of
great public concern.” Id. (internal quotation marks
omitted). We have a patent-specific claim-construction
issue, not a matter of statutory interpretation. See Teva
Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 840
(2015) (distinguishing claim construction from statutory
interpretation regarding breadth of impact). And our
conclusion leaves other potential challengers (if not oth-
erwise barred by, e.g., estoppel) free to argue the point on
its merits. We therefore adopt the same construction for
claim 1 as for claim 24.
                            III
    HTC makes one additional claim-construction argu-
ment. It attacks the Board’s requirement of separate
components as ambiguous and impossible to apply.
HTC’s point here boils down to an argument that, even if
the claims require “separate elements,” that requirement
is met by any piece of software because, as long as the
claims are not specific as to the kind of structure that
might be required (such as an application, executable file,
library, object code file, etc.), the “structure” may be a



31. HTC has not pointed to that passage and relied on it
as distinguishing the method and device claims in the
respect at issue.
14           HTC CORPORATION   v. CELLULAR COMMUNICATIONS



single instruction, and the “diverting” instruction neces-
sarily will be a “separate” line of code from the “control-
ling” instruction. Appellants’ Br. 43–48.
    HTC waived this argument. As its Reply filed in the
IPR makes clear, HTC recognized that the central issue
was whether the claims required two separate compo-
nents for the diverting and controlling functions, yet it
never argued to the Board that such a requirement was
improper because it would be ambiguous, impossible to
apply, hollow, or the like, given the nature of software. It
argued only that, as a matter of law, the same structure
could be relied on to meet two functional claim elements.
See J.A. 567–78. And that is all that is said in the one
sentence from the Reply that HTC quotes to this court in
arguing against waiver: “That such structure [for divert-
ing] might be included in the same ‘box’ as the controlling
entity is irrelevant, so long as the elements of the claim
are met.” J.A. 571. 5
                            IV
    HTC makes a final argument to the effect that the
Board should have looked at the entirety of certain prior-
art references for assessing obviousness even if the sepa-
rate-component requirement was not satisfied by those
references. But it does not point to any argument in its
petition that certain claim requirements, including the
separate-component one, would be obvious in light of prior



     5  The Board observed that HTC made some sugges-
tion that certain aspects of D’Aviera and Calder met the
two-structure requirement, but the Board found HTC’s
showing insufficient. Final Written Decision, 2016 WL
67220, at *5. That is a conclusion about application of the
claim construction to the prior art. HTC’s argument to
this court is entirely about claim construction, not appli-
cation (with the minor exception noted in section IV).
HTC CORPORATION   v. CELLULAR COMMUNICATIONS             15



art even if no prior art disclosed that element. Therefore,
this argument is waived.
                             V
    For the foregoing reasons, we affirm the Board’s deci-
sion that HTC did not carry its burden to show the un-
patentability of claims 1, 2, 4, 5, 8, 24, 25, and 31 of the
’923 patent.
                       AFFIRMED
       NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

 HTC CORPORATION, HTC AMERICA, ZTE (USA)
                  INC.,
               Appellants

                            v.

  CELLULAR COMMUNICATIONS EQUIPMENT,
                     LLC,
                   Appellee
            ______________________

                       2016-1858
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2014-
01133.
                 ______________________

DYK, Circuit Judge, dissenting-in-part.
    Like the majority, I see the ultimate issue here as a
matter of claim construction under the broadest reasona-
ble interpretation standard. Maj. Op. 6–7. I agree with
the majority with respect to the construction of the device
claims, but I respectfully disagree as to the method
claims.
2            HTC CORPORATION      v. CELLULAR COMMUNICATIONS



                              I
     Claims 24, 25, and 31 are device claims. Independent
claim 24, representative of these device claims, provides
for “a diverting unit configured to divert a message” and a
“controlling entity . . . configured to control . . . whether
the application program behaves in a predetermined
manner in the communication terminal.” ’923 patent, col.
10 l. 62–col. 11 l. 3 (emphases added). The plain language
of claim 24 indicates that there is a separate “diverting
unit” which “divert[s] a message” to the controlling entity.
This reading is reinforced by the specification, which
teaches that
    the invention provides a terminal for a communi-
    cation system. The terminal includes one or more
    applications configured to send messages towards
    a communication network and diverting means for
    diverting selected messages sent from an applica-
    tion and destined for the communication network
    to a controlling entity residing in the terminal,
    where the controlling entity is configured to con-
    trol the selected messages before it is to be trans-
    mitted to the communication network.
Id. at col. 2 ll. 23–31 (emphases added). Thus, I agree
with the majority that “the only reasonable construction
of the claim language, in light of the specification, is that
claim 24 assumes separate structures for the ‘diverting
unit’ and the ‘controlling entity.’” Maj. Op. 9.
    Claims 1, 2, 4, 5 and 8 are method claims, but their
language is different. Independent claim 1, representa-
tive of these method claims, provides:
    A method for controlling application programs in
    a communication terminal, the method compris-
    ing:
    sending messages from an application program
    towards a communication network, the applica-
HTC CORPORATION   v. CELLULAR COMMUNICATIONS                 3



    tion program residing in a communication termi-
    nal;
    diverting a message of the messages to a control-
    ling entity residing in the communication termi-
    nal; and
    based on the message, controlling in the control-
    ling entity whether the application program be-
    haves in a predetermined manner in the
    communication terminal, the controlling being
    performed before the message is transmitted from
    the communication terminal to the communica-
    tion network.
’923 patent, col. 9 ll. 10–22 (emphasis added).
    Thus, the device claims and the method claims do not
use the same claim terms. The device claims recite a
“diverting unit.” In contrast, the method claims merely
recite the step of “diverting a message.” Even the majori-
ty opinion acknowledges this distinction, holding that
“claim 1 makes no mention of a ‘diverting unit.’” Maj. Op.
12.
    This significant difference in claim language contra-
dicts the Board’s rationale that the method claims require
a separate diverting unit, such “that the diverting step is
performed by something other than the controlling enti-
ty.” J.A. 9. The plain meaning of “divert” is “to turn from
one course, direction, objective, or use to another.” Web-
ster’s Third New International Dictionary 663 (2002). In
the context of Claim 1’s language—“diverting a message
of the messages to a controlling entity”—the verb “divert”
is acting on the noun “message,” which was on its way to
the network, but is now “turn[ed] from [that] course,
direction . . . to another,” namely, to the controlling entity.
From this plain meaning of the “diverting” step, I see
nothing that confines what is doing the diverting. Indeed,
even the majority concedes that “we see no reason that a
4            HTC CORPORATION   v. CELLULAR COMMUNICATIONS



‘controlling entity’ cannot ‘divert’ a message to itself,”
Maj. Op. 12, and that the language of “claim 24 . . . is on
its face more informative than the language of claim 1,”
because “separation is [in] the claim language itself,” Maj.
Op. at 7. Under the broadest reasonable interpretation,
therefore, claim 1 cannot be read to require a separate
diverting unit or component that performs the diverting.
    The specification also does not support the Board’s
construction of the method claims. The specification
discusses these method claims in only one relevant pas-
sage:
    [O]ne embodiment of the invention is the provi-
    sion of a method for controlling applications in a
    communication terminal. The method includes
    the steps of sending messages from an application
    towards a communication network, . . . and divert-
    ing at least one message destined for the commu-
    nication network to a controlling entity residing in
    the communication terminal. The method also in-
    cludes controlling, in the controlling entity, the at
    least one message diverted to it before being
    transmitted from the communication terminal to
    the communication network.
’923 patent, col. 2 ll. 11–22 (emphasis added). There is no
suggestion from this passage that the diverting “step”
requires a separate component. Therefore, I believe the
Board erred in concluding that “[t]he specification of the
’923 patent confirms that the diverting and controlling
steps of claim 1 are performed by separate components.”
J.A. 9 (emphasis added). In fact, all of the disclosures
that the Board cites that correspond to a separate divert-
ing unit pertain only to the device claims. See J.A. 9–10
(citing to embodiments described in figures 2 and 6–8);
’923 patent, col. 3 ll. 10–11, 20–23 (figures 2 and 6–8 are
device embodiments).
HTC CORPORATION   v. CELLULAR COMMUNICATIONS                 5



     Finally, I disagree that the inventive purpose behind
the ’923 patent suggests a different construction of the
method claims. The inventive concept here is only to
“efficiently control[] the behavior of applications residing
in a terminal . . . [using] a separate controlling entity.”
’923 patent, col. 1 ll. 54–60. This purpose can be met
without requiring a separate diverting component. The
Board erred in elevating a secondary purpose of the
patent to all of the claims. That purpose is having “[t]he
controlling entity reside[] in a tamper resistant area[,] . . .
so that its operation cannot be affected by the user or
other parties that are beyond the control of the network
operator.” ’923 patent, col. 2 ll. 3–6; Maj. Op. 2–3. This
secondary purpose is the subject of dependent claim 26,
which is not on appeal and not part of the IPR petition.
Claim 26 provides a “terminal according to [device] claim
24, wherein the controlling entity is configured to reside
in a tamper resistant area of the terminal.” ’923 patent,
col. 11 ll. 10–12. Thus, Figures 2, 6, 7, and 8 of the speci-
fication, which have a separate diverting unit outside of
the tamper resistant area where the controlling entity
resides, ’923 patent, col. 2 l. 59, col. 5 l. 33, col. 5 l. 58,
relate only to dependent claim 26.
    In summary, to read the method claims as requiring a
separate diverting entity would not be “interpret[ing] [the
claims] as broadly as their terms reasonably allow” under
the proper broadest reasonable interpretation standard.
In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989). The Board
thus erred in its construction of the method claims.
                              II
    The majority does not reach the question of whether
the device claims and the method claims should be con-
strued differently. The majority holds that all of the
claims must be construed in the same way because “HTC
has forfeited any argument . . . that the two [sets of]
claims could support different conclusions regarding
6            HTC CORPORATION   v. CELLULAR COMMUNICATIONS



whether two structures are required for the diverting and
controlling functions.” Maj. Op. 9. In the majority’s view,
because “HTC never presented a developed explanation
for why the Board could distinguish between those [sets
of] claims with respect to the separate-components re-
quirement,” this court should “not consider giving claim 1
. . . a different scope from that of claim 24.” Maj. Op. 10.
In my view, the majority’s forfeiture holding is both
incorrect and troubling for future cases.
     This is not a situation in which the appellant had
failed to argue separately the method and the device
claims. HTC had consistently presented separate argu-
ments with respect to the method claims and the device
claims throughout the proceedings. See, e.g., J.A. 569–77;
Appellant Br. 22–38. 1 For example, in its IPR petition to
the Board, HTC presented a detailed claim chart and
specific disclosures found in the Calder and Richardson
prior-art references that, in its view, made each limitation
obvious for each claim at issue; in particular, HTC pre-
sented a different set of disclosures found in the prior art
with respect to claim 1’s diverting limitation than to claim
24’s diverting limitation. Compare Petition for Inter
Partes Review at 47, IPR2014-01133 (P.T.A.B. July 10,
2014), Paper No. 1, with id. at 51. In another example, in
the Petitioner’s Reply to the Board, HTC argued that
“CCE’s statement that . . . D’Aviera does not disclose
anything . . . that could perform the intervening diverting
step is misguided. The language of claim 1 does not
preclude the same structure from performing the divert-
ing step and the controlling step.” J.A. 570–71 (emphasis
added) (quotation marks, citation, and alteration omit-




    1  The majority acknowledges that “HTC separately
addressed the language of claims 1 and 24” to our court.
Maj. Op. 9.
HTC CORPORATION   v. CELLULAR COMMUNICATIONS               7



ted). 2 And significantly, in its Final Written Decision, the
Board also addressed claim 1 and claim 24 separately.
See J.A. 8–9.
     Nor is this a situation where HTC proposes a new
claim construction on appeal or where we must adopt a
new construction of the method claims in order to rule in
the appellant’s favor. There is no dispute here that HTC
consistently argued below and on appeal that the method
claims do not require a separate diverting entity. See,
e.g., J.A. 571 (“The language of claim 1 does not preclude
the same structure from performing the diverting step
and the controlling step.”); Appellant Br. 23 (“The text of
Claim 1 does not expressly or implicitly require separate
structures to perform the ‘diverting’ and ‘controlling’
steps.”). Thus, this is not a situation where HTC simply
waived its claim invalidity argument with respect to the
method claims. Contrary to the majority, I see HTC’s
consistent, separate presentation with respect to claim 1
and claim 24 and HTC’s reliance on the same argument
that it had presented to the Board as sufficient to provide
“fair notice to the initial tribunal and to the opposing
party.” Maj. Op. 11.
    This is simply a situation in which the appellant has
made a single and overly broad argument—that a sepa-
rate diverting unit is not required—for both the method
claims and the device claims. In my view, this argument
is correct as to the method claims and incorrect as to the
device claims. Under these circumstances, I see no forfei-
ture. In similar circumstances in the past, we have held
that the appellant wins in part and loses in part. See,


    2   In contrast, with respect to claim 24, HTC argued
that “D’Aviera unequivocally discloses a diverting unit . . .
as required by claim 24. . . . Isolator engine 225 . . .
qualifies as . . . the requisite diverting unit.” J.A. 572–73
(emphasis added) (quotation marks omitted).
8             HTC CORPORATION     v. CELLULAR COMMUNICATIONS



e.g., Perricone v. Medicis Pharm. Corp., 432 F.3d 1368,
1379 (Fed. Cir. 2005) (holding that a prior-art reference
anticipated claims 1–4 and 7, but not claims 8, 9, and 13,
because the latter set of claims contained one fewer
limitation); Ecolochem, Inc. v. S. Cal. Edison Co., 227
F.3d 1361, 1370 (Fed. Cir. 2000) (holding that a prior-art
reference did not anticipate claims 1, 4, and 7–12, but
that it did anticipate claim 20); Raytheon Co. v. Roper
Corp., 724 F.2d 951, 957 (Fed. Cir. 1983) (holding that the
argument that an additional limitation be read into
claims 1, 3, and 4 was only correct with respect to claim 1,
and thus, only claim 1 was invalid). And the same ap-
proach is appropriate both in district courts and in PTO
proceedings. I disagree with the majority that the IPR
regime somehow adopts an all-or-nothing approach that
discourages such “half wins.” See Maj. Op. 11.
      The Supreme Court follows a similar approach to
statutory interpretation, making clear that when a party
“interprets a . . . statute too broadly . . . or too narrowly
. . . , a court has an obligation to correct its error.”
Abramski v. United States, 134 S. Ct. 2259, 2274 (2014).
The issue here is similar to that in Young v. United Parcel
Service, Inc., 135 S. Ct. 1338 (2015), where the petitioner
asked the Court “to interpret the second clause [of the
Pregnancy Discrimination Act] broadly, . . . [so] that the
statute grants pregnant workers a ‘most-favored-nation’
status.” Id. at 1349. According to the petitioner’s inter-
pretation, “[a]s long as an employer provides one or two
workers with an accommodation . . . [,] then it must
provide similar accommodations to all pregnant workers
. . . , irrespective of the nature of their jobs, . . . their ages,
or any other criteria.” Id. at 1349–50. The Court held
that the petitioners’ “approach . . . proves too much.” Id.
at 1349. Instead, the Court adopted a narrower interpre-
tation under which an employer needs only to accommo-
date pregnant workers as it “accommodate[s] others
‘similar in their ability or inability to work.’” Id. at 1354.
HTC CORPORATION   v. CELLULAR COMMUNICATIONS           9



As Young demonstrates, partial success is a routine
feature of statutory interpretation. Making an overbroad
argument routinely leads to partial success, not complete
failure.
    A party asserting a patent validity challenge under a
single theory similarly may lose with respect to some
claims but win with respect to others. I respectfully
dissent in part from the majority’s contrary approach.